Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Nadie discute la facultad de la Oficina del Contralor para adoptar reglas y reglamentos. 2 L.P.R.A. see. 84. Lo que sí está en controversia en el presente caso es si dicha oficina, luego de aprobar internamente el llamado Regla-*636mentó para la Administración del Plan de Acción Correc-tiva Núm. 26, (en adelante el Reglamento) Oficina del Con-tralor, 1ro de noviembre de 1990, venía obligada a cumplir con los requisitos que establece la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico —en adelante L.P.A.U.— para la aprobación de reglamentos; esto es, y en síntesis, notificación a la ciu-dadanía y al Departamento de Estado y la posterior publi-cación del reglamento en un diario de circulación general.
Contrario a lo que resuelve una mayoría de los inte-grantes del Tribunal, somos del criterio que el mencionado “reglamento” afecta, de manera sustancial, los derechos y obligaciones de las personas a las cuales va dirigido; razón por la cual entendemos que el mismo debió ser sometido al procedimiento que establece la citada L.P.A.U. Esto es, re-chazamos la determinación de esa mayoría a los efectos de que dicho “reglamento” no es otra cosa que unas “reglas interpretativas” o unas de “organización o práctica” de la Oficina del Contralor.
I — i
De entrada, brevemente discutimos la interrogante re-lativa a la aplicación, o no, de las disposiciones de la L.P.A.U. a la Oficina del Contralor. Al igual que dicha ma-yoría, somos del criterio que la referida Ley en efecto es aplicable a la referida Oficina.
La Asamblea Legislativa aprobó la L.P.A.U., Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.), para, entre otros propósitos, sistematizar y crear un cuerpo uniforme de reglas mínimas a ser observadas por las agen-cias al formular reglas y reglamentos. Dicho estatuto es de aplicación a todas las agencias que no están expresamente exceptuadas en el mismo.(1)
*637Si analizamos con detenimiento la definición que en la citada sección de la L.P.A.U. ofrece el legislador de lo que constituye “agencia”, surge claramente que su determina-ción gira en torno a las funciones que la agencia en cuestión esté legalmente autorizada a llevar a cabo. Es decir, la disyuntiva de si una agencia, cuerpo, instrumentalidad, funcionario, oficina, etc., cae o no dentro del marco de apli-cación de la L.P.A.U., por ser o no considerada una “agen-cia”, ha de resolverse en atención a sus propósitos y ¡o fun-ciones: e.g. “funciones de reglamentar, investigar, o que pueda emitir una decisión 3 L.P.R.A. sec. 2102(a).
La Oficina del Contralor del Estado Libre Asociado de Puerto Rico, se creó mediante la Ley Núm. 9 de 24 de julio de 1952 (2 L.P.R.A. sec. 71 et seq.), la cual responde prin-cipalmente a la Asamblea Legislativa. El Art. Ill, Sec. 22 de la Constitución del E.L.A., L.P.R.A., Tomo 1, establece que el Contralor fiscalizará todos los ingresos, cuentas y desembolsos del Estado, de sus agencias e instrumentali-dades y de los municipios. Dicho funcionario, además, ren-dirá informes anuales y todos aquellos otros que le sean requeridos por la Asamblea Legislativa o el Gobernador. Como funciones adicionales a éstas, la Asamblea Legisla-tiva le asignó la facultad para adoptar y promulgar las reglas y reglamentos, no sólo para su funcionamiento in-terno, sino para aquéllos que sean necesarios para el mejor *638desempeño de sus funciones. Dichos reglamentos tienen fuerza de ley una vez promulgados. 2 L.P.R.A. see. 84.
Por otro lado, es preciso notar que aun cuando el legis-lador expresamente excluyó de la aplicación de sus dispo-siciones a la Asamblea Legislativa y que la Oficina del Con-tralor responde principalmente a la Asamblea Legislativa, la misma no es la Asamblea Legislativa y tampoco forma parte de ésta. Somos del criterio que de haber sido la inten-ción del legislador excluir a la Oficina del Contralor del ámbito de la ley, la habría excluido expresamente, tal y como lo manifestó respecto a la Rama Judicial. 3 L.P.R.A. see. 2102.
HH
Entendemos, al igual que los tres (3) Jueces que consti-tuyen una mayoría, que “[l]a función básica del Contralor es fiscalizar las cuentas públicas una vez han ocurrido los desembolsos con el objetivo de determinar si fueron hechos conforme a la ley”.(2) De igual modo, sabemos que la Ofi-cina del Contralor tiene la facultad legal de aprobar regla-mentos dentro de sus amplios poderes “para investigar y redactar informes en los cuales se descubran irregularida-des o violaciones de ley y, como derivado de esta función, brindarle seguimiento a las agencias o instrumentalidades intervenidas para que no incurran en este tipo de conducta en el futuro”. (Enfasis en el original.(3)
No obstante esta facultad, en el proceso de promulga-ción de dichos reglamentos la Oficina del Contralor no está exenta del cumplimiento con las disposiciones de la L.P.A.U. referentes a los requisitos mínimos procesales con los cuales ha de cumplir de forma que los reglamentos que promulga tengan validez. Estos son, en síntesis: notificar a la ciudadanía su intención de adoptar una reglamentación o enmendar una vigente, mediante la publicación en un *639diario de circulación general de un resumen de los propó-sitos de la propuesta reglamentación y la concesión de un plazo de treinta (30) días para someter comentarios por escrito. Una vez adoptado el reglamento por la agencia, es requisito indispensable presentarlo ante el Departamento de Estado, el cual puede aprobarlo, devolverlo para su co-rrección, u ordenar las correspondientes enmiendas al mismo.
En el caso de autos, el Procurador General de Puerto Rico, en representación del Gobernador de Puerto Rico, ar-gumenta que el referido reglamento, “por concernir sola-mente el trámite interno entre dicha Oficina y el alcalde aquí querellado, es un reglamento interno del Gobierno de Puerto Rico que no requiere su publicación de acuerdo a la Ley Núm. 170”. (Énfasis suplido.) Escrito de Apelación, pág. 5. Alega, además, que “el propósito de la L.P.A.U. es reglamentar las relaciones de las agencias allí incluidas con respecto al impacto de los procesos de esas agencias sobre el público en general, o sea, los ciudadanos individua-les y los ciudadanos organizados en empresas comerciales y de otro tipo”. (Énfasis en el original.) Id. No le asiste la razón.
El propósito primordial de la L.P.A.U. es establecer uni-formidad entre las agencias administrativas del gobierno con respecto a las garantías procesales mínimas que deben reconocer en sus procedimientos, para así evitar actuacio-nes arbitrarias de las agencias tanto en sus funciones cua-si-legislativas como en las cuasi-judiciales. La propia L.P.A.U. establece excepciones en relación al cumplimiento del requisito de notificación, comentarios y presentación en el Departamento de Estado, en el proceso de promulgación y aprobación de reglamentos. 3 L.P.R.A. sec. 2102(1)(1). Esta sección define el término “regla o reglamento” como:
"... cualquier norma o conjunto de normas de una agencia que sea de aplicación general que ejecute o interprete la política pública o la ley, o que regule los requisitos de los procedimien-tos o prácticas de una agencia. El término incluye la enmienda, *640revocación o suspensión de una regla existente. Quedan exclui-dos [entre otras] de esta definición:
(1) Reglas relacionadas con la administración interna de la agencia que no afectan directa y sustancialmente los derechos o los procedimientos o prácticas disponibles para el público en general.
(2) Formas e instrucciones, declaraciones interpretativas y declaraciones de política general, que son meramente explica-tivas y no tienen ningún efecto legal. (Énfasis suplido.) 3 L.P.R.A. see. 2102(1).
La razón para exceptuar cierto tipo de “reglamentación” del cumplimiento procesal mínimo exigido en la L.P.A.U. es clara: al no estar involucrados intereses ni derechos de ter-ceros, no es menester la publicación ni la concesión de la oportunidad a ser oído, ya que esto conlleva un gasto y una movilización extraordinaria e inmeritoria por parte del Estado.
Este tribunal, en el caso de Agosto Serrano v. F.S.E.,(4) se expresó al respecto indicando, en lo pertinente, que:
No tenemos ante nos una reglamentación típicamente de natu-raleza legislativa, como son aquellas [sic] que una agencia ad-ministrativa formula al amparo de una delegación expresa de la Asamblea Legislativa, para darle contenido substantivo de-tallado a alguna norma estatutaria general o de algún otro modo complementar normativamente el esquema legislativo. Sabido es que tales reglamentaciones de naturaleza legislativa tienen fuerza de ley, y si son constitucionalmente válidas vin-culan inexorablemente. Pero en ocasiones, como es el caso del reglamento ante nos, las agencias administrativas aprueban directrices {guidelines) u otras reglamentaciones menos forma-les {interpretative rules) que se adoptan para darle uniformidad a sus propios procesos, para pautar la discreción administra-tiva o para otros fines internos y que, aunque son de aplicación general y vinculan administrativamente, pueden ser modifica-das judicialmente. (Énfasis suplido y en el original, y escolios omitidos.)
De un examen somero del reglamento ante nuestra con-sideración, es evidente que aquí en efecto se trata de una reglamentación de naturaleza legislativa y no interna. El *641Reglamento para la Administración del Plan de Acción Co-rrectiva añade contenido sustantivo y complementa nor-mativamente la legislación ya existente relativa al deber de la Oficina del Contralor de investigar y descubrir irre-gularidades; reglamenta la manera de hacerlo; y define las obligaciones y deberes de las entidades gubernamentales intervenidas por dicho cuerpo investigador.
El Art. Ill del Reglamento para la Administración del Plan de Acción Correctiva, ante, pág. 2, en el cual se ex-presa el propósito de la promulgación del mismo,(5) dis-pone: “[establecer los procedimientos de seguimiento me-diante los cuales las agencias intervenidas por la Oficina del Contralor darán cumplimiento efectivo a las recomen-daciones contenidas en el Informe de Intervención del Contralor”. (Énfasis nuestro). Saltan a la vista las obliga-ciones a las cuales quedan afectas las agencias interveni-das; por lo que el proceso de notificación, publicación y pre-sentación de dicho reglamento es indispensable para su validez y, por consiguiente, para su cumplimiento por parte de las agencias intervenidas.(6)
Además, según surge del Art. II (Base Legal) del Reglamento, supra, pág. 1, es en virtud del Art. 3 de la Ley Núm. 9 de 24 de julio de 1952 (2 L.P.R.A. see. 73) que la Oficina del Contralor está facultada “a utilizar normas y métodos generalmente aceptados en la práctica corriente de la in-tervención de cuentas. Dichas normas y métodos como la función misma de fiscalización incluyen el seguimiento pla-nificado y sistemático del cumplimiento de las recomenda-ciones contenidas en los informes de intervención del *642Contralor”. Acto seguido, y en virtud del cual existe el re-glamento hoy en controversia, aparece citado el Art. 14 de la referida Ley Núm. 9 en el que se faculta al Contralor “para adoptar y promulgar las reglas y reglamentos no incompatibles con las leyes vigentes y la Constitución del Estado Libre Asociado de Puerto Rico, que sean necesarios para el mejor desempeño de sus funciones .... [Éstas] reglas y reglamentos tendrán fuerza de ley una vez sean promulgados”. 2 L.P.R.A. see. 84.
Es a la luz de ío anteriormente expuesto que sostenemos que el reglamento, cuyo carácter se encuentra en contro-versia, es de naturaleza legislativa. Evidentemente, el mismo suplementa normativamente la legislación ya exis-tente en virtud de la cual la Oficina del Contralor ejerce sus funciones y facultades. Dicho de manera más sencilla, la función primordial de la Oficina del Contralor (fiscalizar los ingresos, cuentas y desembolsos del Estado, sus agen-cias e instrumentalidades los municipios) queda comple-mentada por el Reglamento para la Administración del Plan de Acción Correctiva —esto es, el mismo añade o da seguimiento a la intervención iniciada — . Pero más impor-tante aún, dicho reglamento, además, guía la conducta de las agencias intervenidas y las obliga a su cumplimiento.
El tratadista de Derecho Administrativo, Bernard Schwartz, nos ilustra al respecto señalando, en lo perti-nente, que:
... the APA requirements apply only to substantive rules; there is an express exemption for “interpretive rules, general statements of policy, [and] rules of agency organization, procedure, or practice.” This exception seeks to preserve agency flexibility where substantive rights are not at stake.(7) (Enfasis suplido.)
Por otro lado, el comentarista Charles Koch, al expandir dicha explicación, expresa:
*643The phrase excepting “rules of agency organization, procedure or practice” excepts from public procedures rules that might be generally classed as “procedural.” Public participation is not required where the agency is trying to determine how it will perform its duties.(8)
Koch cita, en particular, el caso de Pickus v. United States Board of Parole, 507 F.2d 1107, 1113-1114 (Cir. D.C. 1974), en el cual se intentó definir lo que constituye regla-mentación interna o procesal. El tribunal en el referido caso, señaló, en lo pertinente:
In keeping with the type of action Congress sought to exempt, a matter “relating to practice or procedure” means technical regulation of the form of agency action and proceedings. This category too, should not be deemed to include any action which goes beyond formality and substantially affects the rights of those over whom the agency exercises authority ....
... [A]dherence to congressional purpose counsels a construction of this exemption that excludes from its operation action which is likely to have considerable impact on ultimate agency decisions. If the regulations ... are likely to produce ... decisions different from those which alternatives would be likely to produce, then the exemption should not apply. ... [A] regulation ... which merely prescribes order and formality in the transaction of ... business, is clearly within the procedure and practice exemption. (Enfasis suplido.)
Es claro que no estamos ante una reglamentación que prescribe meramente el orden y las formalidades de las transacciones dentro de la Oficina del Contralor. Nos en-frentamos a una reglamentación cuyo efecto último revierte en la toma de una decisión por parte de la Oficina del Con-tralor en cuanto al curso de acción a seguir respecto a la agencia intervenida. Esto es, el incumplimiento de la agen-cia o el cuerpo gubernamental intervenido, al no someter el Plan de Acción Correctiva, tiene como resultado que la Ofi-cina del Contralor se vea obligada a recurrir a “los reme-*644dios disponibles en ley para compeler a la presentación de dicho informe”.(9) Art. VI(D) del Reglamento, ante, pág. 6.
Es insostenible la posición del Procurador General, adoptada por este Tribunal, a los efectos de que “el Regla-mento no establece obligaciones sancionables por violacio-nes al mismo”.(10) El Procurador General argumenta que la Oficina del Contralor sólo refiere y recomienda a la Rama Ejecutiva que tome la acción legal correspondiente ante él incumplimiento de una agencia intervenida; en vista de lo cual, según aduce el Procurador General, no es hasta que la Rama Ejecutiva decide actuar, en el ejercicio de su dis-creción, que la agencia intervenida queda “por primera vez [enfrentada] ante un reclamo que podría resultar en una obligación legal que podría alterar sus relaciones jurídicas”.(11) Dicha posición es totalmente incorrecta.
A partir de la promulgación del reglamento, la agencia investigada queda expuesta a la obligación legal de cum-plir con el mismo y, por consiguiente, a responsabilidad legal si lo incumple o ignora. Evidencia de ello es la situa-ción que hoy se ha presentado ante nos; esto es, el Alcalde Cruz Manzano se encuentra hoy en la necesidad de defen-derse por, entre otras cosas, incumplir las recomendacio-nes de la Oficina del Contralor, o sea, por incumplir las obligaciones dispuestas en el Reglamento para la Adminis-tración del Plan de Acción Correctiva que venía obligado a observar.
En síntesis, no podemos estar de acuerdo con la posición de estos tres (3) Jueces a los efectos de que este Regla-mento no afecta los derechos y obligaciones de terceros. Si suscribiéramos la posición propuesta por el Procurador General —adoptada por la Mayoría— de que es interno un reglamento porque sólo regula el comportamiento entre la *645Oficina del Contralor y la agencia intervenida por ésta, entonces ninguno de los reglamentos promulgados por la referida Oficina tendría que cumplir con los requisitos de la L.P.A.U.; ello por la sencilla razón de que dicha Oficina únicamente interviene con agencias y funcionarios gubernamentales. Esto, aun cuando el mismo establezca, como es el caso aquí, obligaciones y deberes a los cuales queda sujeta la agencia, o funcionario, y la responsabilidad a la cual quedan expuestos, en caso de incumplirlo, según la disposición legal aplicable. No podemos suscribir tan ab-surdo razonamiento y resultado, (12)
Nos preguntamos: ¿no crea obligaciones el reglamento en controversia cuando la agencia, o funcionario, interve-nido viene en la obligación, en virtud del mismo, de some-ter un Plan de Acción Correctiva dentro de un término es-pecífico? ¿No es suficiente el efecto que, sobre los deberes y derechos sustantivos de la agencia intervenida, tiene dicho reglamento al exponerla a “la aplicación de aquellos reme-dios provistos por ley” en el caso de incurrir en incumpli-miento del mismo? Somos de la opinión, sin dudas al res-pecto, de que ambas interrogantes tienen que ser contestadas en la afirmativa.
Es por ello que disentimos.

 La Sec. 1.3 (3 L.P.R.A. see. 2102) define agencia como “... cualquier junta, cuerpo, tribunal examinador, corporación pública, comisión, oficina independiente, división, administración, negociado, departamento, autoridad, funcionario, persona, *637entidad, o cualquier instrumentalidad del Estado Libre Asociado de Puerto Eico u organismo administrativo autorizado por ley a llevar a cabo funciones de reglamen-tar, investigar, o que pueda emitir una decisión, o con facultades para expedir licen-cias, certificados, permisos, concesiones, acreditaciones, privilegios, franquicias, acu-sar, o adjudicar, excepto:
“(1) El Senado y la Cámara de Representantes de la Asamblea Legislativa
“(2) La Rama Judicial
“(3) La Oficina Propia del Gobernador
“(4) La Guardia Nacional de Puerto Rico
“(5) Los gobiernos municipales o sus entidades o corporaciones
“(6) La Comisión Estatal de Elecciones
“(7) El Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos
"(8) La Comisión para la Celebración del Quinto Centenario del Descubri-miento de América y Puerto Rico.”


 Opinión concurrente del Juez Asociado Señor Negrón García, págs. 625-626.


 íd.


 132 D.P.R. 866, 872-873 (1993).


 Idéntico requisito es exigido por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.PA.U.). Cabe notar la pecu-liaridad de que dudosamente un reglamento interno —el cual sólo rige a los emplea-dos de la agencia promulgadora internamente— contenga todos y cada uno de los requisitos exigidos por la L.P.A.U. para la adopción y promulgación uniforme de reglamentos; i.e., base legal que autoriza su adopción, explicación breve de sus pro-pósitos, fecha de su aprobación y fecha de vigencia.


 Entiéndase por agencia intervenida, según definido en dicho artículo del reglamento: departamento, agencia, oficina y cualquier otra dependencia ejecutiva, organismos de las ramas legislativa y judicial, municipio o cualesquiera de sus sub-divisiones políticas, y corporaciones públicas o cualesquiera de sus subsidiarias.


 B. Schwartz, Administrative Law, 3ra ed., Ed. Little, Brown and Co., 1991, Sec. 4.12, pág. 197.


 C.H. Koch, Administrative Law and Practice, Minnesota, Ed. West Publishing Co., 1985, Vol. 1, Sec. 3.22, pág. 138. La Mayoría, al citar a Koch, pierde de vista que precisamente a lo que se refiere es a reglas de funcionamiento interno, que de hecho no incumben a las demás agencias, vis á vis el caso en que el reglamento lo que determine sean los deberes de otra agencia frente a la que promulga el mismo.


 Incluso en el segundo requerimiento provisto en el reglamento, a ser expe-dido por la Oficina del Contralor ante el incumplimiento de la agencia intervenida, se le apercibe a la misma que “el incumplimiento con este nuevo plazo conllevará la aplicación de aquellos remedios provistos por ley”.


 Escrito de apelación, pág. 7.


 íd., pág. 12.


 En ocasiones, no importa cuánto esfuerzo uno haga, hay personas que sen-cillamente no entienden. La excepción que establece el subnciso (1) de la See. 1.3(1), 3 L.P.R.A. see. 2102(1), al referirse a reglamentos internos que no afectan los dere-chos del “público en general”, se refiere a reglamentos internos de una agencia que únicamente afectan a los empleados de la misma; no se refiere dicha excepción, dicho de manera aun más sencilla, a reglamentos de una agencia que afectan a otros empleados públicos de una segunda agencia.
El reglamento aquí en controversia afecta derechos de otras personas que no trabajan en la agencia promulgadora del mismo. Esto es, el-peticionario Juan Aubín —que no es empleado de la Oficina del Contralor— cualifica como un “tercero” frente a la referida Oficina.